Bleckley, C. J.
There was no abuse of discretion in denying the injunction prayed for. Judgment affirmed.
The defendant answered as follows: It is not true that there were any conditions as to the purchase by Staples, except as to the amount to be paid and the manner of payment; but after the sale had been consummated, one of the petitioners undertook to engraft some stipulations on the trade, and for that purpose approached a son of Staples and told him there was one thing they had forgotten in the trade, and that was that the gin was not to he run at the old stand, to which was replied, “It is too late now; the trade is made.” Staples made no promises as to the gin and attachments being used anywhere within two miles, and petitioners only claimed that they sold the same to Staples because they had no use for them and they were deteriorating in value from lack of care and non-use. Staples first sold the gin, etc. to Powell, Brantley and two others, but they failed to consummate the trade; and thereupon he rented the gin, etc., as well as other machinery that had never belonged to petitioners, to Powell and Brantley to run at such place as they might see fit to use it. There is no collusion between Staples, Powell and Brantley-; if any damage has been done, Staples is responsible for it and is fully able to respond. He rented the machinery to Powell and Brantley free from all restrictions and as his property, which he had the right to do. At the time Powell and Brantley rented the machinery, they had already, under the terms of their contemplated purchase from Staples, gone to the expense of moving the machinery and setting it up and had built a house for it, and up to that time had no notice of any kind as to any secret stipulations between petitioners and Staples. They hold the machinery under the contract of renting, for three months, for $40, Petitioners never owned the cotton-press used by respondents. Powell and Brantley have put up the gin in their own house, on their own land, and could have purchased or rented the machinery that they rented from Staples from other sources. They are using other machinery besides that which petitioners claim they sold to Staples, and other capital, and have contracted with an engineer to run their engine, and have more money invested in houses, labor, machinery, etc. than the value of all the machinery claimed to have been sold to Staples by petitioners. They are solvent and able to pay all damages that may be assessed against them.
On the hearing, the evidence for the petitioners tended-to show that, before the machinery in question was rented by Powell and Brantley, they were notified of petitioners’ claim as to the terms of the sale to Staples ; that the purpose of the purchase of the property by petitioners were generally known in the neighborhood ; that one of their vendors is a brother of Powell; that the sale by petitioners- to Staples was upon the terms stated in the petition ; that Staples admitted this to be true after the sale, proposed to go and see Powell and take back the machinery, went with petitioners and another to Powell and proposed to take back the machinery as he had been falsely informed about petitioners’ sale of their present ginnery, but Powell refused to agree to let it be taken back, and was notified by petitioners that if he attempted to run the ginnery in their neighborhood they would not let him do so; that he asked who he would get damages from if the ginnery was stopped, and was told by one of the petitioners that he should look to Staples, and Staples told him he could not look to him for he then demanded the machinery ; and that at this time but little work had been done by Powell about locating the ginnery. One affidavit was to the effect that, on or about September 28th, 1889, the affiant heard Powell and Brantley say that when they traded for the machinery, they knew all about the trade that was made between Staples and petitioners, and that they traded for it to bring it back in the settlement and break down petitioners in the gin business. The testimony for the respondents tended to show that it was only after the trade between petitioners and Staples had been made that petitioners undertook to affix to it the condition that the machinery was not to be run in competition with them.
The injunction was refused, and petitioners excepted.
J. N. Glenn, by brief, for plaintiffs.
J. S. Candler, for defendants.